
	
		II
		112th CONGRESS
		2d Session
		S. 3394
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2012
			Mr. Johnson of South
			 Dakota (for himself, Mr.
			 Shelby, Mr. Brown of Ohio,
			 Mr. Johanns, Mrs. McCaskill, Mr.
			 Crapo, Mr. Tester, and
			 Mrs. Hagan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To address fee disclosure requirements under the
		  Electronic Fund Transfer Act, to amend the Federal Deposit Insurance Act with
		  respect to information provided to the Bureau of Consumer Financial Protection,
		  and for other purposes.
	
	
		1.Fee disclosure
			 requirementSection
			 904(d)(3)(B) of the Electronic Fund Transfer Act (15 U.S.C. 1693b(d)(3)(B)) is
			 amended—
			(1)in the
			 subparagraph heading, by striking requirements.— and inserting
			 requirement.—;
			(2)by striking
			 clause (i);
			(3)by striking
			 (ii) On the
			 screen.—; and
			(4)by striking
			 , except that during the period beginning and all that follows
			 through the end and inserting a period.
			2.FDIA amendments
			 regarding disclosures to the Bureau of Consumer Financial
			 ProtectionThe Federal Deposit
			 Insurance Act (12 U.S.C. 1811 et seq.) is amended—
			(1)in section
			 11(t)(2)(A) (12 U.S.C. 1821(t)(2)(A)), by inserting after clause (v) the
			 following:
				
					(vi)The Bureau of
				Consumer Financial Protection.
					;
				and
			(2)in section 18(x)
			 (12 U.S.C. 1828(x))—
				(A)by inserting
			 the Bureau of Consumer Financial Protection, before any
			 Federal banking agency each place that term appears; and
				(B)by striking
			 such agency each place that term appears and inserting
			 such Bureau, agency.
				
